              Case 2:19-cr-00142-RAJ Document 52 Filed 10/09/20 Page 1 of 1




1                                                                 HON. RICHARD A. JONES
2
3
4
5
                           UNITED STATES DISTRICT COURT FOR THE
6
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
      UNITED STATES OF AMERICA,                    CASE NO. CR19-142RAJ
9
                            Plaintiff,
10                                                 ORDER ON DEFENDANT’S MOTION
                      v.                           TO PROCEED WITH SENTENCING
11
                                                   VIA VIDEOCONFERENCE
12
      ANDREW PETER SOLOMON,
13
                           Defendant.
14
15
            THE COURT having considered Defendant’s motion to proceed with sentencing
16
     by video conference, and the records and files herein, hereby finds as follows:
17
            Pursuant to Section 15002(b)(2)(A) of the Coronavirus Aid, Relief, and Economic
18
     Security Act (“CARES Act”), the Court finds that due to the length of the parties’
19
     anticipated sentencing recommendations and the amount of time Defendant has already
20
     served in custody, this case cannot be further delayed without serious harm to the
21
     interests of justice. Therefore, the Court GRANTS the motion (Dkt. #50) and orders that
22
     the sentencing in this matter shall proceed by videoconference, with Mr. Solomon
23
     appearing by video from the Federal Detention Center at SeaTac.
24
            DATED this 9th day of October, 2020.
25
26
27
                                                      A
28                                                    The Honorable Richard A. Jones
                                                      United States District Judge


     ORDER ON DEFENDANT’S MOTION TO PROCEED
     WITH SENTENCING BY VIDEOCONFERENCE - 1
